         Case 3:20-cv-00345-BSM Document 7 Filed 04/12/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

MARK W. McCOY                                                               PLAINTIFF

v.                        CASE NO. 3:20-CV-00345-BSM

MIRANDA BLEVINS, et al.                                                 DEFENDANTS

                                        ORDER

      Plaintiff’s motion to amend [Doc. No. 6] is granted. The order dismissing defendant

Van Hutchinson, see Doc. No. 4, is vacated because Van Hutchinson has been served. See

Doc. No. 5-1 at 44.

      Plaintiff’s claims against Van Hutchinson are remanded to the Circuit Court of

Jackson County, however. This is because judgment was entered against Van Hutchinson,

Doc. No. 6 ¶ 2, and only the determination of damages remains. See 28 U.S.C. § 1441(e)(4).

      IT IS SO ORDERED this 12th day of April, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
